DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki JP 2009-229589 (citation is from attached English translation).
Regarding claim 1, Hiroyuki teaches a lens module (Fig. 8: 50), comprising
 a lens barrel (77) having an accommodating space (the middle space that receives the plurality of lenses 40, 60, and 80), and 
a lens group (lenses 40, 60 and 80) accommodated in the accommodating space (see Fig. 8: plurality of lenses 40, 60 and 80 accommodated in the space between the lens barrel 77), 
the lens group (lenses 40, 60 and 80) comprising a first lens (80) located close to an image side (lens 80 is at the bottom, which is opposite to the object side of lens module 50), 
the lens barrel (77) comprising 
a first barrel wall (the top part of lens barrel 77) having a light-through hole (the top opening of the lens barrel) and
 a second barrel wall bent and extending from the first barrel wall (see annotating figure below), and 
the second barrel wall comprising an image-side surface (see annotated figure below) close to the image side (see annotated figure below), 
wherein the first lens (80) comprises an optical portion (82) for imaging (the middle portion of lens 80 which is active for performing imaging), 
a peripheral portion (84a) formed by extending outwards from the optical portion (middle portion of lens 82), and 
a fixing portion (84b and 84c) formed by extending outwards from the peripheral portion (84d), the fixing portion (84b and 84c) comprises a first surface (see annotated figure below) close to an object side, and the first surface (see annotated figure below) abuts against the image-side surface (as shown in figure below the image side surface and first surface abuts against the image side surface).
[AltContent: textbox (First surface)][AltContent: arrow][AltContent: textbox (Image side of the lens module)][AltContent: arrow][AltContent: textbox (Image side surface)][AltContent: arrow][AltContent: textbox (Light-through hole)][AltContent: arrow][AltContent: textbox (2nd barrel wall)][AltContent: arrow][AltContent: textbox (1st barrel wall)][AltContent: arrow]
    PNG
    media_image1.png
    396
    691
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura US 2012/0162795 in view of Hiroyuki JP 2009-229589 (citation is from attached English translation).
Regarding claim 1, Yoshimura teaches a lens module (Fig. 1: 7), comprising
 a lens barrel (para [0017] and Fig. 1: 1) having an accommodating space (the middle space that receives the plurality of lenses 2a to 2d), and 
a lens group (Fig. 1: lenses 2a to 2d) accommodated in the accommodating space (see Fig. 1: plurality of lenses 2a to 2d accommodated in the space between the lens barrel 1), 
the lens group (lenses 2a to 2d) comprising a first lens (2d) located close to an image side (lens 2d is at the bottom, which is opposite to the object side of lens module 7), 
the lens barrel (1) comprising 
a first barrel wall (the top part of lens barrel 1) having a light-through hole (the top opening of the lens barrel) and
 a second barrel wall bent and extending from the first barrel wall (see annotating figure below), and 
the second barrel wall comprising an image-side surface (Fig. 3: 32a) close to the image side (see annotated figure below), 
wherein the first lens comprises an optical portion for imaging (the middle portion of lens 2d which is active for performing imaging), 
a peripheral portion (41) formed by extending outwards from the optical portion (middle portion of lens 2d), and 
a fixing portion (42) formed by extending outwards from the peripheral portion (41), the fixing portion (42) comprises a first surface (Fig. 3: 42a) close to an object side.
Yoshimura fails to teaches the first surface (42a) abuts against the image-side surface (32a). 
[AltContent: textbox (Light-through hole)][AltContent: arrow][AltContent: textbox (1st barrel wall)][AltContent: arrow][AltContent: textbox (2nd barrel wall)][AltContent: arrow]
    PNG
    media_image2.png
    538
    579
    media_image2.png
    Greyscale






[AltContent: arrow][AltContent: textbox (image-side surface of 2nd barrel wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd barrel wall)]
    PNG
    media_image3.png
    589
    461
    media_image3.png
    Greyscale

In the same field of endeavor, Hiroyuki teaches lens module (Fig. 8: 50) the first surface (see annotated figure below) abuts against the image-side surface (as shown in figure below the image side surface and first surface abuts against the image side surface). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Yoshimura by abutting the first surface against the image side surface as taught by Hiroyuki in order to provide stable assembly of the lens module. 
[AltContent: textbox (First surface)][AltContent: arrow][AltContent: textbox (Image side of the lens module)][AltContent: arrow][AltContent: textbox (Image side surface)][AltContent: arrow][AltContent: textbox (Light-through hole)][AltContent: arrow][AltContent: textbox (2nd barrel wall)][AltContent: arrow][AltContent: textbox (1st barrel wall)][AltContent: arrow]
    PNG
    media_image1.png
    396
    691
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Yoshimura teaches the lens module according to claim 1, and Yoshimura further teaches wherein the second barrel wall further comprises an inner surface that forms the accommodating space with the first barrel wall, the image-side surface is formed by bending and extending from an end of the inner surface close to the image side in a direction away from an optical axis, and the peripheral portion abuts against the inner surface (see annotated figure below).
[AltContent: arrow][AltContent: textbox (Peripheral portion)][AltContent: arrow][AltContent: textbox (Inner surface and peripheral portion abut against each other)][AltContent: textbox (Inner surface)][AltContent: arrow]
    PNG
    media_image3.png
    589
    461
    media_image3.png
    Greyscale

Regarding claim 5, the combination of Yoshimura teaches the lens module according to claim 2, and Yoshimura further teaches wherein the peripheral portion (41) comprises a second surface close to the object side, a third surface close to the image side, and a fourth surface connecting the second surface and the third surface (see all three surfaces i.e., second, third and fourth surface, and also fourth surface connecting second and third surface), and the fixing portion (42) is formed by extending from the fourth surface in a direction away from the optical axis (as shown in Fig. 3 or figure below, portion of 41 extended away from the optical axis/central axis of the lens module 7 from the fourth surface).
[AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (Fourth surface)][AltContent: arrow][AltContent: textbox (Third surface)][AltContent: arrow]
    PNG
    media_image3.png
    589
    461
    media_image3.png
    Greyscale

Regarding claim 6, the combination of Yoshimura teaches the lens module according to claim 5, and Yoshimura further teaches wherein the lens module further comprises a shielding plate (6) accommodated in the accommodating space (see Fig. 1: shielding plate 6c is inside the lens barrel 1), and the second surface abuts against the shielding plate (as shown in figure below, second surface abuts an image side surface of shielding plate 6).
[AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (Shielding plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Third surface)]
    PNG
    media_image3.png
    589
    461
    media_image3.png
    Greyscale

Regarding claim 7, the combination of Yoshimura teaches the lens module according to claim 5, and Yoshimura further teaches wherein the fixing portion (42) is formed by extending from a side of the fourth surface (see annotated figure below) close to the third surface in a direction away from the optical axis, and a side of the fourth surface close to the second surface abuts against the inner surface.
[AltContent: textbox (Inner surface and fourth surface abut against each other)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fourth surface)][AltContent: textbox (Inner surface)][AltContent: arrow][AltContent: textbox (Second surface)][AltContent: arrow][AltContent: textbox (Third surface)][AltContent: arrow]
    PNG
    media_image3.png
    589
    461
    media_image3.png
    Greyscale

Regarding claim 8, the combination of Yoshimura teaches the lens module according to claim 1, and Yoshimura further teaches wherein the fixing portion (42) is in a ring shape and is disposed surrounding the peripheral portion (as shown in Fig. 6B: the entire lens module has ring shape, and fixing portion 42 surrounds peripheral portion 41, see Fig. 1).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura and Hiroyuki as applied to claim 2 above, and further in view of Manushi US 2018/0172986.
Regarding claim 3, the combination of Yoshimura and Hiroyuki teaches the lens module according to claim 2, but fails to teach wherein the first surface is fixed with the image-side surface through welding.
	Yoshimura, Hiroyuki and Manushi are related with lens assembly. 
	Manushi teaches, fixing two different surfaces through welding (para [0028]: “Fusion between the contacting surfaces of the first and second lenses 60, 70 can be achieved by, for example, laser welding.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined lens assembly of Yoshimura and Hiroyuki by utilizing the claimed fixing through welding at taught by Manushi to improve the lens assembly process and the efficiency of the lens assembly manufacturing. 
Regarding claim 4, the combination of Yoshimura, Hiroyuki and Manushi teaches the lens module according to claim 3, and Manushi further teaches wherein the first surface is fixedly connected with the image-side surface through ultrasonic welding, laser welding, friction welding or vibration welding (para [0028]: “Fusion between the contacting surfaces of the first and second lenses 60, 70 can be achieved by, for example, laser welding.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/            Primary Examiner, Art Unit 2872